DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the amendment filed on 12/22/2021.
Claims 1, 8, and 15 have been amended.
Claims 1-20 are pending and have been examined. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garza et al (US 2014/0337868) in view of Atsmon et al (US 2010/0063880) in view of Beser et al (US 2009/0025024)

As per claims 1, 8, and 15:

Garza teaches A computer-implemented method, non-transitory computer readable medium comprising memory with instructions encoded thereon, the instructions, when executed, causing one or more processors to performs operations, the instructions comprising instructions to, system with memory with instructions encoded thereon, one or more processors, the one or more processors caused to perform operations when executing the instructions , the operations comprising: (paragraphs [0057]-[0063]) receiving a request a playlist of songs to be streamed to a streaming client device of a first user (paragraphs [0003], [0035], [0043], [0076], [0083] Fig 3 element 330; Embodiments of the present invention provide an audience-aware advertising pod that comprises advertisements that are coordinated with both a present media presentation and the media presentation's current audience. Exemplary media presentations include television, movies, games, and music. The content data store 336 stores media titles, such as songs, videos, television shows, and other content. The distribution component 338 may communicate this content from content data store 336 to the entertainment devices 310-316.The audience includes individuals able to perceive the media presentation because of their proximity to an entertainment device generating the media presentation. Fig 7 In one embodiment, primary content (e.g., a movie or television show) is associated with multiple interruption points in which the ad pod could be inserted. For example, four two-minute advertising pods may be required to be shown with the primary content. The audience data may be evaluated to determine the optimum interruption points for display of the advertising pods.) providing streaming media comprising the playlist of songs to the streaming client device of a first user, the streaming media having primary content (paragraphs [0043], [0083]; The content data store 336 stores media titles, such as songs, videos, television shows, and other content. The distribution component 338 may communicate this content from content data store 336 to the entertainment devices 310-316.Fig 7 In one embodiment, selecting additional content to be streamed, the additional content interspersed with the primary content, the selection based on audience characteristics of the first user and the one or more users of the one or more additional client devices (paragraphs [0037], [0038], [0039], [0040], [0111] Embodiments of the present invention use audience data to select appropriate advertisements for inclusion within an ad pod. The audience data derived from the image data includes number of people present in the audience, engagement level of people in the audience, personal characteristics of those individuals, and response to the media content. The advertisements may be selected from a plurality of advertisements available on an entertainment device or provided in real time from an advertising server. The audience-aware ad pods may be used to organize a group of audience-aware advertisements or a combination of default advertisements and audience-aware ads. The audience-aware ads are selected based on current audience data on a screen-by-screen basis.)
Garza does not expressly teach using a sharing criterion.
Atsmon teaches determining whether the streaming client device satisfies a sharing criterion, wherein the sharing criterion describes a manner of output (paragraph [0034] An aspect of some embodiments of the invention relates to displaying advertisements on a screen of a mobile station, for example instead of a screen saver, responsive to detection of whether an earphone is connected to the mobile station. The examiner interprets the sharing criterion to be a check to determine whether the device is connected to earphones.) responsive to determining that the streaming client device satisfies the sharing criterion {provide an advertisement} (paragraph [0034] An aspect of some embodiments of the invention relates to displaying advertisements on a screen of a mobile station, for example instead of a screen saver, responsive to detection of whether an earphone is connected to the mobile station. The {…} indicate a modification to the claim language to show what is expressly taught by Atsmon. The limitation regarding what occurs after the check of the sharing criterion will be addressed below.)

	The combination does not teach performing checking for collocated wireless communication devices. 
Beser teaches detecting one or more additional client devices that are co-located with the streaming client device based on the one or more additional client devices being within range of a short range wireless communications transceiver of the streaming client device, the one or more additional client devices being other than the streaming client device, the streaming client device and the one or more additional client devices forming a set of client devices (paragraph [0043], [0045] The data about the presence and size of the inactive audience can be obtained in a variety of ways which allow for the determination of the number of distinct humans in the confined space around where the content was displayed. Examples of peripherals can range from PlayStation Eye, voice recognition devices (number of unique voice frequencies detected via a microphone array) to one or more cameras that capture photographic images that the system can process into an audience count and/or which capture the scattering of variable light frequencies (including infra-red) to determine the presence and number of persons present in the audience. Alternatively, the peripherals can include devices to determine the presence and extent of the audience includes sensing the presence and number of eyes focused on the screen on which the content is displayed, sensing elevated heart-rates or respiration rates sensing different voices above a predetermined decibel level or tallying discernable speech patterns, each of which can be appropriate paradigms for locating and measuring the presence and population of the audience. Likewise, input information can be collected from motion sensor(s), heat sensor(s), sensors that recognize RF emitters such as cell phones, handheld devices, PDAs, etc., brain pattern monitors, RADAR or related technologies, sound wave detection devices that, for example, could detect the differing heartbeats of people in the room, discounting for other mammals' heart rate patterns, sensors to check the different breathing sounds of individuals, etc., SONAR sensors to check body position relative receiving reaction data derived from each client device of the set of client devices (paragraph [0043], [0044] The data about the presence and size of the inactive audience can be obtained in a variety of ways which allow for the determination of the number of distinct humans in the confined space around where the content was displayed. Alternatively, the peripherals can include devices to determine the presence and extent of the audience includes sensing the presence and number of eyes focused on the screen on which the content is displayed, sensing elevated heart-rates or respiration rates sensing different voices above a predetermined decibel level or tallying discernable speech patterns, each of which can be appropriate paradigms for locating and measuring the presence and population of the audience. Likewise, input information can be collected from motion sensor(s), heat sensor(s), sensors that recognize RF emitters such as cell phones, handheld devices, PDAs, etc., brain pattern monitors, RADAR or related technologies, sound wave detection devices that, for example, could detect the differing heartbeats of people in the room, discounting for other mammals' heart rate patterns, sensors to check the different breathing sounds of individuals, etc., SONAR sensors to check body position relative to the screen and thus decide whether someone was "watching", and other similar types of sensors known to persons of skill in the art that allow for the determination of the presence and number of persons in the area. The list of peripherals contained herein is not intended to be limiting of the technology, which includes all other means and/or combinations known to one of skill in the art, each of which is intended to be incorporated into this patent application.) determining, based on the reaction data, that the first user and one or more users of the one or more additional client devices are consuming the same streamed media comprising the {content} (paragraphs [0042]-[0045] The technology of the present disclosure also allows for the identification of non-player members of the audience (the spectators or inactive audience) and counted towards a particular advertising campaign. The preferred methods to detect the inactive audience includes the use of data from one or more smart peripherals positioned in the area where the content is being displayed 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining an audience by tracking nearby user devices as taught by Beser in order to more accurately reflect the number of people viewing content. Further, substituting the detecting and receiving of Besemer for the providing of advertisement as taught Astmon is a simple substitution of one known element for another to obtain predictable results. 

Claim 2, 5, 6, 7, 9, 12, 13, 14, 16, 19, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Garza et al (US 2014/0337868) in view of Atsmon et al (US 2010/0063880) in view of Beser et al (US 2009/0025024) in view of Shenfeld et al (US 2014/0379477)

Garzam Atsmon, and Beser, teach the limitations of claim 1, 8, and 15. As per claims 2, 9, and 16: 

The combination does not expressly teach the reaction data being related to movement.
Sheinfeld teaches wherein determining that the first user of the streaming client device and the one or more users of the one or more additional client devices are consuming the same media comprises: correlating the reaction data with known information about the streamed primary content, the reaction data comprising movement data collected by sensors of the streaming client device and by sensors of the one or more additional client devices (paragraphs [0005], [0021], [0022], [0029], [0035]-[0040] A rule may be defined for a specific billboard or for a group of billboards. For 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include tracking movement as taught by Sheinlfeld in order to determine an audience for consuming content. Further, tracking movement to determine an audience is the use of a known technique used to improve similar devices in the same way.

Garzam Atsmon, and Beser, teach the limitations of claim 1, 8, and 15. As per claims 5, 12, and 19: 

Sheinfeld further teaches wherein the audience characteristics are determined based on accessing user profiles associated with the one or more users of the one or more additional client devices (paragraph [0033], [0034] User profiler 160 may analyze data related to users (e.g., data stored in users DB 195) and may determine parameters that may be used in selecting content to be displayed on a digital billboard. In an embodiment, data related to users is continuously collected and stored in users DB 190. For example, recent locations visited by a user (e.g., determined based on GPS data continuously or otherwise collected) may be recorded, for each user, in users DB 195. A speed of movement (e.g., determined based on GPS data) may be recorded in users DB 195. Other data stored in users DB 195 may be demographic or other information, e.g., age, gender, home address, income and the like.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include using audience member profiles to target ads as taught by Sheinlfeld in order to increase the likelihood of 


Garzam Atsmon, and Beser, teach the limitations of claim 1, 8, and 15. As per claims 6, 13, and 20: 

Sheinfeld further teaches wherein the streaming client device receives the streaming media via an application and each of the one or more additional client devices includes a corresponding application (paragraph [0015], [0017] Each device requires an application to perform the operations. In order to display the advertising it would require an application on the device. In order to provide the system with the location and movement data it would also require an application (corresponding application).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include using audience member profiles to target ads as taught by Sheinlfeld in order to increase the likelihood of a user responding favorably to an advertisement. Further, using profiles of an audience to target ads is the use of a known technique used to improve similar devices in the same way.

Garzam Atsmon, and Beser, teach the limitations of claim 1 and 8. As per claims 7 and 14: 

Sheinfeld further teaches wherein determining that the first user of the streaming client device and the one or more users of the one or more additional client devices are consuming the same media comprises: determining a degree of similarity among the reaction data derived from each client device of the set of client devices, the reaction data comprising movement data collected by sensors of the streaming client device and the one or more additional client devices (paragraph [0079], [0080] The crowd profile may be periodically, dynamically or continuously calculated, based on the changing crowd. As discussed, selecting digital content item for presentation (e.g., by ad server 180) may be based on an attribute or characteristic of a crowd of target users. For example, an attribute or 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining similarity for the movement data as taught by Sheinlfeld in order to determine a viewing audience. Further, using a degree of similarity of movement data to determine an audience is the use of a known technique used to improve similar devices in the same way.


Claims 3, 4, 10, 11, 17, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Garza et al (US 2014/0337868) in view of Atsmon et al (US 2010/0063880) in view of Beser et al (US 2009/0025024) in view of Shenfeld et al (US 2014/0379477) in further view of Togashi et al (US 2013/0308874)

Garza, Atsmon, Beser, and Sheinfeld teach the limitations of claims 2, 9, and 16. As per claims 3, 10, and 17:

The combination does not teach timing of volume or pitch changes of content.
wherein the known information about the streamed primary content comprises timing of changes in volume or timing of changes in pitch of audio within the streamed primary content (paragraphs [0138], [0139]  Audio fingerprints can be compared to identify different content based in part on changes in pitch.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include timing of volume or pitch changes of content as taught by Togashi in order to provide efficient data communication (paragraph [0003]). Further, timing of volume or pitch changes of content is the use of a known technique used to improve similar devices/methods in the same way.
 
Garza, Atsmon, Beser, Sheinfeld, and Togashi teach the limitations of claims 3, 10, and 17. As per claims 4, 11, and 18:

Togashi further teaches wherein determining that the first user of the streaming client device and the one or more users of the one or more additional client devices are consuming the same media comprises: determining that particular reactions identified within the reaction data occurred within a threshold time of the changes in volume or pitch of the streamed primary content  (paragraphs [0138], [0139]  Audio fingerprints can be compared to identify different content based in part on changes in pitch.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include timing of volume or pitch changes of content as taught by Togashi in order to provide efficient data communication (paragraph [0003]). Further, timing of volume or pitch changes of content is the use of a known technique used to improve similar devices/methods in the same way.

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 103.  The Atsmon reference teaches sending an advertisement based on a determination regarding whether the device is currently using headphones. The examiner agrees that 
With regard to the range of Beser, the examiner respectfully disagrees. Paragraph [0043] recites that the data is used to allow for determination of the number of distinct humans in the confined space around where the content was displayed. Thus, within in the context of Beser, any RF that would be within range of a short range wireless communication transceiver of the streaming client device. Further, paragraph [0042] states “The software may additionally or alternatively be encoded to receive signals from one or more peripheral devices arranged to detect the number of persons within a predetermined range of the display. The detection range can be varied depending on the size and resolution of the display by using the EDID data that is transmitted between the display and the graphics device in the operating hardware environment.” Thus it would include short range wireless communication. 
With regard to the information being “reaction information” the examiner respectfully disagrees. Any of the information listed, such as heart rates, speech patterns, voice recognition, etc. Further, paragraph [0053] states “The methods, processes and systems disclosed are not limited to full data capture but can also be focused on a solution which measures impressions on a broader scale to track and correlate audience reactions to the content or other more comprehensive data that can come from the traditional set up for measuring audience metrics like that associated with television viewing.” As a result such rejections have been maintained.
With regard to the double patenting rejection, the examiner acknowledges applicant’s filing of a terminal disclaimer. As a result the rejection has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688